Citation Nr: 0738027	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include as secondary to a left knee disability.

2.  Entitlement to service connection for a right knee 
disability to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which (1) granted service 
connection for traumatic degenerative joint disease of the 
left knee and assigned a 10 percent evaluation, effective May 
14, 2004; (2) continued a 20 percent evaluation for 
residuals, internal derangement of the left knee; (3) denied 
service connection for a back condition; and (4) denied 
service connection for a right knee condition.  

In a February 2005 notice of disagreement, the veteran 
indicated that he was in disagreement with the denial of 
service connection for a back condition and a right knee 
condition.  In a subsequent August 2007 statement, the 
veteran indicated that he disagreed with all the issues 
contained in the August 2004 rating decision.  The Board 
notes the August 2007 statement is not a timely notice of 
disagreement.  Therefore, claims of entitlement to an 
increased evaluation for traumatic degenerative joint disease 
of the left knee and for residuals, internal derangement of 
the left knee are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends in various statements that his back and 
right knee disabilities were caused by his service-connected 
left knee.  Secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a) 
(2007).  The Board notes that VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection, 
effective on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  

In this case there are several opinions of record that 
purport to address the question of a likelihood of a 
relationship between current disabilities of the right knee 
and back and the veteran's service-connected left knee 
disability.  

A June 2004 VA examiner found no pathology of the right knee 
or lower back as a result of the service-connected left knee 
condition.  

Dr. W.A., D.O., the veteran's private physician, submitted a 
January 2005 statement in which he stated that the veteran's 
left knee injury caused a significant gait abnormality and 
put excessive wear and tear and strain on his right knee.  He 
stated, additionally, that the inefficiency of gait caused 
chronic strain to the lower back, and not unexpectedly, the 
veteran had developed significant right knee pain and low 
back pain.  Dr. W.A. opined, within a reasonable degree of 
medical certainty, that a significant portion of the low back 
pain and right knee pain were directly attributable to the 
abnormal functioning left knee.  

Following VA examination in June 2005, the examiner stated 
that it was less likely than not that the left knee had 
caused any problems to the right knee or lower back.  
Although x-rays reportedly showed degenerative joint disease 
in the right knee and lumbosacral spine, the examiner found 
no significant pathology of the right knee or lower back.  A 
July 2005 note shows that a VA physician discussed and 
reviewed the case with the VA examiner.  The VA physician 
agreed with the VA examiner's assessment that the veteran had 
minimally altered biomechanics, and that the veteran's 
service-connected condition did not affect his back or 
opposite knee.  

In an April 2006 opinion, Dr. W.A. stated that the veteran's 
left knee injury had progressed and become a chronic and 
degenerative situation with his left knee, posing overuse 
type syndrome on his right knee and lower back.

Recently, the veteran submitted MRI medical reports dated in 
July 2007 to the Board which show irregularity to the 
cartilage overlying the lateral facet of the right patella; a 
bone island of the right lateral femoral condyle; a tear 
within the posterior horn of the medial meniscus; and a small 
joint effusion.  The MRI of the back showed lumbar spine disc 
protrusion, herniation and bulge at various levels.  

As noted above, the record reflects various diagnoses 
associated with the veteran's right knee and back.  There are 
deficiencies with both the private and VA opinions of record.  
Although the earlier private opinion indicates that the 
veteran had strain of the back and right knee, he related 
only "pain" of the right knee and back to the service-
connected left knee disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In his second 
opinion, he provides a diagnosis of "overuse syndrome" and 
does not address the other diagnoses of record including 
degenerative joint disease and degenerative disc diseases of 
the back, and degenerative joint disease and the more recent 
MRI findings relating to the right knee.  The June 2005 VA 
examiner found no pathology of the right knee and back 
despite the finding of degenerative joint disease by x-ray.  
Moreover, none of the opinions, both private and VA, address 
the question of aggravation as to the various diagnoses of 
record. 

Based on the foregoing, the Board finds that the RO should 
refer the case to the previous VA examiner for a supplemental 
opinion based on a review of the entire evidentiary record.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA, upon receipt of a complete or 
substantially complete application for benefits, notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present appeal, VCAA notice letters 
issued by the RO did not discuss the requirements for 
secondary service connection.  The RO should cure any VCAA 
deficiency with respect to this matter on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that addresses his 
claims for service connection for a back 
disability and for a right knee 
disability, to include as secondary to a 
service-connected disability.

2.  Refer the case to the VA examiner 
who provided the prior VA opinions in 
June 2004 and June 2005.  If that 
examiner is not available, the case 
should be referred to another suitably 
qualified examiner.  That examiner, 
after review of the claims file, should 
address the following:

a).  identify all currently diagnosed 
right knee and back disorders;

b).  state whether it is at least as 
likely as not that a currently 
diagnosed right knee disorder is 
proximately due to or aggravated by a 
service-connected left knee disability.  

c).  state whether it is at least as 
likely as not that a currently 
diagnosed back disorder is proximately 
due to or aggravated by a service-
connected left knee disability.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record to 
include private physician opinions and 
recent MRI reports.

3. When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence including that submitted to 
the Board in October 2007.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 
